DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species M in the reply filed on 7/13/2021 is acknowledged.  The traversal is on the ground(s) that Claim 1 is generic to all species and Claim 2 and other claims are generic to at least several species.  This is not found persuasive because the species are independent inventions as they are not connected in any of design, operation, or effect under the disclosure.  The embodiments are structurally different from each other and of different shape.  Fig. 5A requires a coiled spring that is stretchable with a stud and shaft end, while 5B has a cord with a circular connection at the end.  Other embodiments require hinges or tensioned components for different modes of operation.  The claims are directed to more than a reasonable number of species for examination.
Claims 3, 5, 8, 12, 13, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9-11, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Perro (U.S. PG Pub. 2014/0317888 A1) [888].
Regarding Claim 1, Reference [888] discloses a protective clip for an edge of an article of clothing, said clip comprising: a plate (10-A, 10-B, 10-C) having an inwardly facing surface and an outwardly facing surface, said plate having at least three sides and an outer perimeter extending around said at least three sides, and said plate having (a) a lip (10-A) depending from only one side of said plate or (b) two lips each depending from a respective side of only two of said sides of said plate to form a protective strip or strips for the clothing when mounted to the clothing.
Regarding Claim 2, Reference [888] discloses further comprising a gripping member (14) configured to releasably grip the clothing between the gripping member and the inner surface of the plate to secure said clip to the clothing wherein said lip or lips of said plate may cover and protect the edge of the article of clothing.
Regarding Claim 4, Reference [888] discloses wherein said gripping member has a proximal end and a distal end, said proximal end being fixed relative to said plate.
Regarding Claim 6, Reference [888] discloses wherein said plate includes two lips each depending from a respective side of only two of said sides of said plate, said two lips forming an L-shaped protective strip for covering a corner edge of the clothing.
Regarding Claim 7, Reference [888] discloses wherein said plate includes two lips each depending from a respective side of only two of said sides of said plate, said two lips being orthogonal and forming two orthogonal protective strips for covering a corner edge of the clothing.
Claim 9, Reference [888] discloses wherein said gripping member comprises a fastener pin assembly.
Regarding Claim 10, Reference [888] discloses wherein said fastener pin assembly includes a post (12) and a clasp (14), said post being mounted to said inner surface of said plate inward of said lip or lips.
Regarding Claim 11, Reference [888] discloses wherein said plate comprises a plate selected from the group consisting of a rectangular plate, a triangular plate, and an L-shaped plate.
Regarding Claim 14, Reference [888] discloses a protective clip for an edge of an article of clothing, said clip comprising: a plate having an inwardly facing surface and an outwardly facing surface, said plate having at least three sides and a lip depending from each of only two sides of said plate, each lip having an edge; and a gripping member configured to releasably grip the clothing between the gripping member and the inner surface of the plate to secure said clip to the clothing wherein said lips of said plate may cover and protect the edge of the article of clothing, and said gripping member located spaced from one of said lips.pivoting about a pivot axis (a) at a respective edge of one of said lips, (b) immediately adjacent said respective edge of one of said lips, or (c) between said respective edge of one of said lips and said inner surface of said plate.
Regarding Claim 15, Reference [888] discloses wherein said gripping member has a proximal end and a distal end, said proximal end of said gripping member being fixed relative to said plate.
Regarding Claim 17, Reference [888] discloses wherein said two lips form an L-shaped protective strip for covering a corner edge of the clothing.



Claims 1, 2, 4, 6, 7, 9-11, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Poliakoff (U.S. 8,220,111) [111].
Regarding Claim 1, Reference [888] discloses a protective clip for an edge of an article of clothing, said clip comprising: a plate (92) having an inwardly facing surface and an outwardly facing surface, said plate having at least three sides and an outer perimeter extending around said at least three sides, and said plate having (a) a lip (walls of 92) depending from only one side of said plate or (b) two lips each depending from a respective side of only two of said sides of said plate to form a protective strip or strips for the clothing when mounted to the clothing.
Regarding Claim 2, Reference [888] discloses further comprising a gripping member (94, 95, 96) configured to releasably grip the clothing between the gripping member and the inner surface of the plate to secure said clip to the clothing wherein said lip or lips of said plate may cover and protect the edge of the article of clothing.
Regarding Claim 4, Reference [888] discloses wherein said gripping member has a proximal end and a distal end, said proximal end being fixed relative to said plate.
Regarding Claim 6, Reference [888] discloses wherein said plate includes two lips each depending from a respective side of only two of said sides of said plate, said two lips forming an L-shaped protective strip for covering a corner edge of the clothing.
Regarding Claim 7, Reference [888] discloses wherein said plate includes two lips each depending from a respective side of only two of said sides of said plate, said two lips being orthogonal and forming two orthogonal protective strips for covering a corner edge of the clothing.
Regarding Claim 9, Reference [888] discloses wherein said gripping member comprises a fastener pin assembly.
Regarding Claim 10, Reference [888] discloses wherein said fastener pin assembly includes a post (96, 98) and a clasp (95), said post being mounted to said inner surface of said plate inward of said lip or lips.
Claim 11, Reference [888] discloses wherein said plate comprises a plate selected from the group consisting of a rectangular plate, a triangular plate, and an L-shaped plate.
Regarding Claim 14, Reference [888] discloses a protective clip for an edge of an article of clothing, said clip comprising: a plate having an inwardly facing surface and an outwardly facing surface, said plate having at least three sides and a lip depending from each of only two sides of said plate, each lip having an edge; and a gripping member configured to releasably grip the clothing between the gripping member and the inner surface of the plate to secure said clip to the clothing wherein said lips of said plate may cover and protect the edge of the article of clothing, and said gripping member located spaced from one of said lips pivoting about a pivot axis (a) at a respective edge of one of said lips, (b) immediately adjacent said respective edge of one of said lips, or (c) between said respective edge of one of said lips and said inner surface of said plate.
Regarding Claim 15, Reference [888] discloses wherein said gripping member has a proximal end and a distal end, said proximal end of said gripping member being fixed relative to said plate.
Regarding Claim 17, Reference [888] discloses wherein said two lips form an L-shaped protective strip for covering a corner edge of the clothing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677